Citation Nr: 1045688	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation greater than 10 
percent for bilateral hearing loss on and after August 16, 2010.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and September 2010 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) and Board remands.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the Board 
concludes that the Veteran's claim must again be remanded for 
further development, as the RO failed to comply with all of the 
Board's June 2010 remand directives.  In its June 2010 remand, 
the Board directed the RO to "request all of the Veteran's VA 
treatment records pertaining to his bilateral hearing loss from 
July 2003 to the present which have not already been associated 
with the Veteran's claims file" and to "ensure that the July 
20, 2004 audiological evaluation referred to in the February 2009 
VA treatment record is also obtained and associated with the 
Veteran's claims file."  The Board also instructed the RO to 
provide the Veteran with a new VA examination in order to 
determine the severity of his bilateral hearing loss.  Although 
the Veteran was provided with a VA examination, there is no 
indication in the Veteran's claims file that the RO requested the 
Veteran's VA treatment records from July 2003 to the present or 
obtained the July 20, 2004 VA audiological evaluation referred to 
in the February 2009 VA treatment record.  RO compliance with 
remand directives is not optional or discretionary and the Board 
errs as a matter of law when it fails to ensure remand 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his bilateral hearing loss since July 
2003.  The RO must then obtain copies of the 
related medical records that are not already 
in the claims file, to specifically include 
all updated VA treatment records from July 
2003 to the present as well as the July 20, 
2004 VA audiological evaluation referred to 
in the February 2009 VA treatment record.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  The 
RO must make as many requests as are 
necessary to obtain the VA treatment records 
and shall not end its efforts to obtain those 
records unless the RO concludes that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  If, after all procedurally 
appropriate actions to locate and secure the 
VA treatment records have been made and the 
RO concludes that such records do not exist 
or that further efforts to obtain those 
records would be futile, the RO must make a 
formal finding to that effect.  The RO must 
also provide the Veteran and his 
representative with a proper notice that 
includes (a) the identity of the specific 
records that cannot be obtained, (b) an 
explanation as to the efforts that were made 
to obtain those records, (c) a description of 
any further action to be taken by VA with 
respect to the claims, and (d) notice that 
the Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 
3.159(e).  The Veteran and his representative 
must then be given an opportunity to respond.

2.  Once the above actions have been 
completed, and after any further development 
necessary as a result of the above actions is 
completed, the RO must readjudicate the 
Veteran's claim for entitlement to an 
increased evaluation for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, a supplemental statement of 
the case must be issued, and the Veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the case 
must be returned to the Board for appellate 
review.

3.  THE VETERAN'S APPEAL HAS BEEN ADVANCED ON 
THE BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All claims 
remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

